11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

Holston Banks, Jr., Priscilla Smith,            * From the 118th District Court
Bernadette Young, Tyrone Banks,                   of Howard County,
Timothy Banks, and Belinda                        Trial Court No. 50329.
Gail Scott,

Vs. No. 11-17-00223-CV                          * July 19, 2018

City of Big Spring, Texas and                   * Per Curiam Memorandum Opinion
Darnell Construction, LLC,                        (Panel consists of: Willson, J.,
                                                  Bailey, J., and Wright, S.C.J.,
                                                  sitting by assignment)

         This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of prosecution.               Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs
incurred by reason of this appeal are taxed against Holston Banks, Jr., Priscilla
Smith, Bernadette Young, Tyrone Banks, Timothy Banks, and Belinda Gail
Scott.